Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 1 of 59 PageID 3583




                                                                        EXHIBIT
                                                                                    exhibitsticker.com




                                                                           5
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 2 of 59 PageID 3584
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 3 of 59 PageID 3585
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 4 of 59 PageID 3586
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 5 of 59 PageID 3587
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 6 of 59 PageID 3588
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 7 of 59 PageID 3589
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 8 of 59 PageID 3590
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 9 of 59 PageID 3591
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 10 of 59 PageID 3592
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 11 of 59 PageID 3593
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 12 of 59 PageID 3594
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 13 of 59 PageID 3595
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 14 of 59 PageID 3596
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 15 of 59 PageID 3597
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 16 of 59 PageID 3598
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 17 of 59 PageID 3599
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 18 of 59 PageID 3600
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 19 of 59 PageID 3601
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 20 of 59 PageID 3602
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 21 of 59 PageID 3603
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 22 of 59 PageID 3604
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 23 of 59 PageID 3605
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 24 of 59 PageID 3606
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 25 of 59 PageID 3607
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 26 of 59 PageID 3608
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 27 of 59 PageID 3609
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 28 of 59 PageID 3610
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 29 of 59 PageID 3611
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 30 of 59 PageID 3612
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 31 of 59 PageID 3613
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 32 of 59 PageID 3614
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 33 of 59 PageID 3615
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 34 of 59 PageID 3616
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 35 of 59 PageID 3617
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 36 of 59 PageID 3618
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 37 of 59 PageID 3619
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 38 of 59 PageID 3620
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 39 of 59 PageID 3621
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 40 of 59 PageID 3622
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 41 of 59 PageID 3623
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 42 of 59 PageID 3624
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 43 of 59 PageID 3625
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 44 of 59 PageID 3626
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 45 of 59 PageID 3627
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 46 of 59 PageID 3628
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 47 of 59 PageID 3629
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 48 of 59 PageID 3630
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 49 of 59 PageID 3631
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 50 of 59 PageID 3632
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 51 of 59 PageID 3633
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 52 of 59 PageID 3634
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 53 of 59 PageID 3635
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 54 of 59 PageID 3636
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 55 of 59 PageID 3637
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 56 of 59 PageID 3638
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 57 of 59 PageID 3639
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 58 of 59 PageID 3640
Case 2:14-cv-00437-SPC-NPM Document 161-5 Filed 03/12/20 Page 59 of 59 PageID 3641
